Title: To Benjamin Franklin from David Hall, 14 September 1757
From: Hall, David
To: Franklin, Benjamin


Dear Sir
Philadelphia, 14th Septemr 1757
I make no Doubt but long before this comes to hand, you have received the first and Second Copies of the second Hundred Pound. I sent you one by Capt. Arthur, Via Liverpool, the other by Capt. Lyon.
Inclosed I have now sent you the first Copy of another Bill, for One hundred Pounds, the Exchange the same as the others, Sixty Seven and a half, which you will please to own the Receipt of, as soon as it reaches you, and likewise of what has been sent before. As there are only three setts of Hunter’s Bills shall send but two of them, till I hear of one at any Time being intercepted.
We shall begin in a Week or two more from this Date, to expect to hear from you in Case you have had the Good Luck to escape the Monsieurs, which by what we have heard lately, seems to be a pretty difficult Matter to do, as they cover the seas in a Manner with their Privateers &c. Yours &c.
D H
To Benjamin Franklin Esqr. via Liverpool per Industry Cap. Nuttle
Copy Via Liverpool per the Philadelphia Capt. Ferguson Jr [?] per the Carolina Cap. Duncan
Wrote at the same time under Cover to his Father to Mr. William Franklin.
